Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-9 are pending in the application. Claims 1, 2, 4 and 5 are rejected. Claims 3, 6, 7, 8 and 9 are withdrawn from further consideration.

Election/Restrictions
Applicant’s election of “Species I, Claims 1-7” in the reply filed on October 23rd, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

The response filed October 23rd, 2021 clearly elected Group I, claims 1-7; however, the Examiner contacted Applicant’s Representative on December 7th, 2021 to clarify the election of species. On December 23rd, 2021, Applicant’s Representative left a message for the Examiner indicating that Applicant chose the second compound of claim 5 as the species election. 

As per MPEP 803.02, the examiner will determine whether the entire scope of the claims is patentable. Applicants' elected species of the second compound of claim 5 appears allowable. Therefore, according to MPEP 803.02: should the elected species be found allowable, the examination of the Markush-type claim will be extended. If the examination is extended and a non-elected species found not allowable, the Markush-type claim shall be rejected and claims to the nonelected invention held withdrawn from further consideration. The examination of the Markush-type claims has been extended 
As a non-elected species has been found not allowable, the Markush-type claims have been rejected and claims to the nonelected invention held withdrawn from further consideration. Claims 1-7 have been examined to the extent that they are readable on the elected embodiment. Claims 1, 2, 4 and 5 read on the elected species are under examination. Since the nonelected species has been found not allowable, subject matter not embraced by the elected embodiment or the above identified nonelected species is therefore withdrawn from further consideration.

Claims 3, 6, 7, 8 and 9 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected species or invention.

Priority
	This application is a 35 U.S.C. 371 National Stage Filing of International Application No. PCT/CN2017/110029, filed November 8th, 2017, which claims priority under 35 U.S.C. 119(a-d) to Chinese Application No. CN201610988036.4, filed November 10th, 2016.

Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 5 is rejected as indefinite based on the following chemical name:

    PNG
    media_image1.png
    85
    868
    media_image1.png
    Greyscale

It is first noted that the chemical name is missing a closed parenthesis corresponding to the closure of the open parenthesis appearing after “N2-”. Furthermore, the meaning of “4,5-2H-oxazoline-5-yl” is unclear. The term oxazoline would correspond to a ring having the following structure:

    PNG
    media_image2.png
    172
    159
    media_image2.png
    Greyscale
.
The 2-position corresponds to the position between nitrogen and oxygen where “2H” would appear to indicate that the ring is fully saturated. The specification, however, depicts the following structure when using the name found in the instant claims:

    PNG
    media_image3.png
    166
    261
    media_image3.png
    Greyscale
.
The arrowed position corresponds to the 2-position but where the ring is unsaturated at the 2-position. For at least this reason, the chemical name is unclear since it would appear that either the structures found in the specification are inaccurate or that Applicant (in being their own lexicographer) does not provide a clear indication that something counter to a common meaning is being claimed. It is further noted that the meaning of “4,5-“ is unclear since the numbers do not appear to be defining the structure or a substituent as the 4 and 5 positions are already saturated.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing 
Claim 2 is further rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 2 encompasses the option for Rc to be C1-7 alkoxy group, which is outside the scope of claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. Applicant is advised that an amendment to introduce broaden to the scope of claim 1 would likely introduce new matter since the broadest generic disclosure in the specification does not contain the option for Rc to be C1-7 alkoxy group.
Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 4 encompasses the option for Rc to be C1-7 alkoxy group, which is outside the scope of claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) 1-7 alkoxy group.
Claim 4 is further rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 4 encompasses the option for R4 to be hydrogen, which is outside the scope of claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. Applicant is advised that an amendment to introduce hydrogen to the scope of claim 1 would likely introduce new matter since the broadest generic disclosure in the specification does not contain the option for R4 to be hydrogen.
Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 5 recites the following compound:

    PNG
    media_image1.png
    85
    868
    media_image1.png
    Greyscale

The compound above would have an oxazoline ring corresponding to the ring “A” in claim 1. Claim 1, however, recites that “A” is “5- or 6-6membered heterocyclic aryl groups” where an oxazoline ring (that further contains a reduced 2-position) would not be aromatic. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent PGPub No. 2011/0237612 A1 by Greul et al.
Greul et al. teach compounds of the following formula on pages 22-25:

    PNG
    media_image4.png
    250
    442
    media_image4.png
    Greyscale
.
On page 24, the prior art teaches examples 27-31 that each read on the instant claims. The prior art teaches that for each of the examples 27-31, the ring containing X1 and Z2 is an unsubstituted thiophene (corresponding to the scope of instant ring A, which is unsubstituted), the variable R5 in the prior art is hydrogen (corresponding to the instant group B being –NH-), R7 is halogen (corresponding to the instant variable R1), R6 is hydrogen . 

Claim(s) 1, 2 and 4 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent PGPub No. 2017/0029413 A1 by Holladay et al.
The prior art teaches the following compound on page 56:

    PNG
    media_image5.png
    223
    387
    media_image5.png
    Greyscale
.
The prior art compound reads on the formula of claim 1 where R1 is halogen, R3 is C1 alkoxy, R2 is H, B is –NH-, A is pyrazole, L1 is a deletion, m is 0, R4 is C1 alkyl, R5 is C1 alkyl. The compound further reads on instant claims 2 and 4 where W and X are nitrogen and Y and Z are C.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P COUGHLIN whose telephone number is (571)270-1311. The examiner can normally be reached Monday - Friday, 10 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626